Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Specification
The objection to the title is withdrawn in view of the amendment thereto.

Drawings
The objection to the drawings is withdrawn in view of the amendment to Fig 1 and also in view of the amendments to claims 11-12.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-4, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein one of the first heat dissipation layer and the second heat dissipation layer is bent toward and connected to another of the first heat dissipation layer and the second heat dissipation layer”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Shin teaches many of the limitations of claim 1 as per pages 4-5 of the non-final office action, neither Shin nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claims 5-14, the allowability resides in the overall structure of the device as recited in independent claim 5 and at least in part because claim 5 recites, “the first reinforcing layer is provided with a first via hole, and the first heat dissipation layer is connected to the second heat dissipation layer through the first via hole”.
The aforementioned limitations in combination with all remaining limitations of claim 5 are believed to render said claim 5 and all claims dependent therefrom patentable over the art of record.

While Shin teaches many of the limitations of claim 5 in the previous rejection to claim 1 on pages 4-5 of the non-final office action, neither Shin nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 5.

With respect to claims 15-18, the allowability resides in the overall structure of the device as recited in independent claim 15 and at least in part because claim 15 recites, “wherein one of the first heat dissipation layer and the second heat dissipation layer is bent toward and connected to another of the first heat dissipation layer and the second heat dissipation layer”.
The aforementioned limitations in combination with all remaining limitations of claim 15 are believed to render said claim 15 and all claims dependent therefrom patentable over the art of record.

While Shin teaches many of the limitations of claim 15 as per pages 5-6 of the non-final office action, neither Shin nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835